UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-4530


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

ANDREY NORRELL MCLAUGHLIN,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. N. Carlton Tilley, Jr., Senior District Judge. (1:17-cr-00454-NCT-1)


Submitted: March 13, 2019                                         Decided: March 28, 2019


Before AGEE and DIAZ, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


William S. Trivette, WILLIAM S. TRIVETTE, ATTORNEY AT LAW, PLLC,
Greensboro, North Carolina, for Appellant. Matthew G.T. Martin, United States
Attorney, Whitney N. Shaffer, Special Assistant United States Attorney, OFFICE OF
THE UNITED STATES ATTORNEY, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Andrey Norrell McLaughlin appeals the denial of his Fed. R. Crim. P. 29 motion

for a judgment of acquittal and his conviction for possession of a firearm by a convicted

felon, in violation of 18 U.S.C. § 922(g)(1) (2012). On appeal, McLaughlin challenges

only the sufficiency of the evidence supporting his conviction. For the reasons that

follow, we affirm.

      “We review de novo a district court’s denial of a Rule 29 motion.” United States

v. Burfoot, 899 F.3d 326, 334 (4th Cir. 2018). “We must sustain a guilty verdict if,

viewing the evidence in the light most favorable to the prosecution, the verdict is

supported by substantial evidence.” Id. “Substantial evidence is that which a reasonable

finder of fact could accept as adequate and sufficient to support a conclusion of a

defendant’s guilt beyond a reasonable doubt.” Id. (internal quotation marks omitted).

      The undisputed evidence established that, during an attempted traffic stop,

McLaughlin fled from police on foot. While one officer ran after him, someone fired

several shots from a handgun. McLaughlin denied firing a gun and instead insisted that,

as he ran from police, a person in a nearby crowd started shooting. However, the

passenger in McLaughlin’s car testified that McLaughlin brandished a firearm

immediately before exiting the vehicle. In addition, McLaughlin’s girlfriend stated that

McLaughlin admitted firing his gun that night, and McLaughlin’s brother testified that

McLaughlin confessed to shooting his gun to evade police.

      Given that three different witnesses placed a gun in McLaughlin’s hands on the

night of the shooting, we conclude that the Government produced sufficient evidence to

                                            2
sustain the jury’s guilty verdict. While McLaughlin urges us to accept his version of the

events, “[w]e . . . must assume the jury resolved all contradictions in testimony in the

government’s favor.” Id. Thus, we must infer that the jury discredited McLaughlin’s

account—a matter he cannot relitigate on appeal. Similarly, we reject McLaughlin’s

suggestion that, because his brother and girlfriend cooperated with the Government in the

hope of receiving favorable treatment on pending or potential criminal charges, their

testimony was necessarily incredible. See United States v. Zelaya, 908 F.3d 920, 926

(4th Cir. 2018) (rejecting credibility challenge based on witnesses’ cooperation), cert.

denied, __ S. Ct. __, No. 18-6948, 2019 WL 113515 (U.S. Jan. 7, 2019); see also United

States v. Palin, 874 F.3d 418, 424 (4th Cir. 2017) (stating that credibility determinations

are sole province of jury), cert. denied, 138 S. Ct. 1451 (2018), and cert. denied, 138 S.

Ct. 1605 (2018).

       Accordingly, we affirm the judgment of the district court. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            3